DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, how “the longitudinally extended ∏-shaped open chamber suitable for use in a luggage housing that is mounted with an extension shell”, of claim 6, must be shown or the feature canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “21” has been used to designate both first zipper tape attached to the lower housing and the subsidiary zipper tape that attaches to the upper housing, in claim 6. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “22” has been used to designate both second zipper tape attached to the upper housing and the subsidiary zipper tape that attaches to the lower housing, in claim 6. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Specification
The disclosure is objected to because of the following informalities: 
Page 9, Line 4, “by an aluminum alloy strip 20 (see . 20)”, should read “by an aluminum alloy strip 20 (see Fig. 20)”.
Appropriate correction is required.

Claim Objections
Claims 2 and 4-5 are objected to because of the following informalities: 
Claim 2, Line 2, “said detachable flexible buckle prefer made of TPU”, should read “said detachable flexible buckles are preferably made of TPU”. 
Claim 2, Lines 6-7, “said second buckle member comprising”, should read “and said second buckle member comprising.”
Claim 4, Line 4, “connected an annular shell body”, should read “connected as an annular shell body”.
Claim 4, Lines 2-3, “wherein the upper housing member and the lower housing member connected an annular shell body by a zipper or an aluminum alloy strip, the said annular extension shell”, should read “wherein the upper housing member and the lower housing member are connected about an annular shell body by a zipper or an aluminum alloy strip, 
Claim 4, Line 6, “a second zipper tape and a first zipper tape”, should read “and a second zipper tape and a first zipper tape.”
Claim 5, Lines 8-9, “a screw bolt vertically downwardly inserted through”, should read “a screw bolt inserted vertically downward through.” 

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "customs lock" in claim 1, line 11, is a relative term which renders the claim indefinite.  The term “customs lock” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, “customs lock” will be interpreted as any luggage lock that is .
The term "easily" in claim 1, line 16, is a relative term which renders the claim indefinite.  The term “easily” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, “easily fully separated and reassembled” will be interpreted as being capable of being fully separated and reassembled. Claims 2-6 are also rejected by virtue of dependency on claim 1.
Claim 1, lines 14-16, recite the limitation “a detachable hinge mounted to said upper housing member and said lower housing member between said two detachable flexible buckles enables easily fully separated and reassembled..”. It is unclear what feature “fully separated and reassembled”, therefor this limitation renders claim 1 indefinite. For examination purposes, this limitation will be interpreted as reading “a detachable hinge mounted to said upper housing member and said lower housing member, between said two detachable flexible buckles, enabling said upper housing member and lower housing member to be fully separated and reassembled.” Claims 2-6 are also rejected by virtue of dependency on claim 1.
Claim 4 recites the limitation "annular extension shell" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes an annular shell body was taught earlier in the claim, however not as an “annular extension shell”. For examination purposes the limitation will be interpreted as “annular extension shell”.
Claim 4 recites the limitation “a second zipper tape and a first zipper tape”. It is unclear to the examiner if the second and first zipper tapes are referring to the aforementioned first and second zipper tapes in claim 1, or the subsidiary zipper tapes referred to in claim 6, rendering claim 4 indefinite. For examination purposes, the first and second zipper tapes will be interpreted as comprising the zipper tapes antecedent from claim 1.
Claim 5, line 12, recites the limitation “therein a ∏-shaped open chamber”. This limitation is unclear to the examiner while looking at reference number (521) in (Fig. 17). For examination purposes, the longitudinally extended open chamber will be interpreted as “approximately U-shaped”.
Claim 6 recites the limitation “annular extension shell” in line 8. There is insufficient antecedent basis for this limitation in the claim. Examiner notes an extension shell was taught earlier in the claim, however not as an “annular extension shell”. For examination purposes the limitation will be interpreted as “annular extension shell”.
Claim 6, line 4, recites the limitation as “longitudinally extended ∏-shaped open chamber”. This limitation is unclear to the examiner while looking at reference number (521) in (Fig. 17). For examination purposes, the longitudinally extended open chamber will be interpreted as “approximately U-shaped”.
The term "suitable for use" in claim 6, line 4, is a relative term which renders the claim indefinite.  The term "suitable for use” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one Claim 6 is rendered indefinite, as is unclear to the examiner how the L-Shaped plates and the ∏-shaped open chamber make the cover plate suitable for use with an extension shell. Although the it appears the transverse open chamber (523) as taught in the specification corresponds with either the pins or box of the annular extension zipper (10), neither the disclosure or the drawings adequately describe or depict how this bracket embodiment is designed to be suitably used with the annular extension shell taught in claim 6. Furthermore, it is unclear to the examiner how this feature interacts with optional aluminum alloy strip (20) of claim 5.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over, and further in view of Zauderer (US 20070137959 A1), in view of Sheikh (US 20110186397 A1), further in view of Blanco (US 6454097 B1), and in further view of Magnus (US 2527318 A).
	
	Regarding Claim 1, Zauderer teaches a coupling structure of retractable handle-equipped luggage (10), comprising: 
5A luggage housing (14) comprising an upper housing member (18) and a lower housing member (20) equipped with a handle (25). (Figs. 1-2; [0034])
A double open end zipper (236) comprising a second zipper tape (244) stitched to a 10rim of said upper housing member (18), a first zipper tape (242) stitched to a rim of said lower housing member (20).  (Figs. 1-2, 5a-5b; [0037], [0041])
A box (252, 260) affixed to each of two opposite ends of said first zipper tape (242), a pin (256, 258) affixed to each of two opposite end of said second zipper tape (244) for (252, 260) and two zipper sliders (248, 250) mounted to said first zipper tape (242). (Figs. 5a-5b; [0037], [0041])

	Zauderer does not teach, the handle being retractable, or the two zipper sliders respectively provided with a pull tap that is fastenable to a 15customs lock at said lower housing member, or two detachable flexible buckles stitched to said upper housing member and said lower housing member, or A detachable hinge mounted to said upper housing member and said lower housing member between said two detachable flexible buckles enables easily fully separated and reassembled.

	Regarding the retractable handle.
	Sheikh further teaches a suitcase (10) with a retractable handle (50). (Figs. 2-3; [0020])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the coupling structure for luggage as taught by Zauderer, and provide for the handle to be retractable as taught by Sheikh. Whereas using a simple substitution of one known element for another to obtain predictable results; one would be motivated to substitute the handle as taught by Zauderer for a retractable handle handle as taught by Sheikh, in order to facilitate easier transportation and storage of the luggage article.
	
	Regarding the two zipper sliders respectively provided with a pull tap that is fastenable to a 15customs lock at said lower housing member
(10), wherein two zipper pull sliders (40) are respectively provided with a pull tap (45) that is fastenable to a 15customs lock ((80), which is capable of use at customs) at said lower housing member (20). (Wherein Sheikh teaches the lock may be disposed along the top portion of either shell). (Figs. 1-3; [0019]-[0020], [0023]
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the coupling structure for luggage as taught by Zauderer, modified above, and provide for a customs lock for the zippers to engage as taught by Sheikh. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated implement a zipper engageable customs lock in order to protect the contents placed within the luggage from potential tampering or theft.
	
	Regarding the two detachable flexible buckles stitched to said upper housing member and said lower housing member.
	Blanco further teaches two detachable (wherein (74) and (72) are detachable from each other) flexible (wherein they are comprised of plastic that utilizes a center release) buckles (70) stitched (through straps (60)) to said upper housing member (120) and said lower housing member (220). (Figs. 1-2; Col. 3; Lines 4-16)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the coupling structure for luggage as taught by Zauderer, modified above, and provide for the detachable flexible buckles as taught by Blanco. Wherein combining prior art elements according to known methods to yield 

	Regarding the detachable hinge being mounted between the flexible buckles.
	Magnus further teaches a detachable (Figs. 2-3) hinge (4) mounted to said upper housing member (2) and said lower housing member (1) between said two detachable (Figs. 2-3) flexible buckles (5) enables easily fully separated (Figs. 2-3) and reassembled (Figs 1, 4-6). (Figs. 1-6; Col. 1, Lines 48-55; Col. 1, Lines 1-19)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the coupling structure for luggage as taught by Zauderer, modified above, and provide a detachable hinge mounted between two detachable buckles as taught by Magnus. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for a detachable hinge mounted between two detachable buckles in order to enable mechanical cooperation along a seem to conveniently attach or separate an upper and lower housing member of an article of luggage.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over, and further in view of Zauderer (US 20070137959 A1), as applied to claim 1 above, in view of Sheikh (US 20110186397 A1), further in view of Blanco (US 6454097 B1), further in view of Magnus (US 2527318 A), and in further view of Lai (US 20140238801 A1).
Regarding Claim 4, Zauderer, modified above, teaches all of the elements of the invention described in claim 1 above except; wherein the upper housing member and the lower housing 20member connected an annular shell body by a zipper or an aluminum alloy strip, the said annular extension shell comprising an annular shell body fitting the configuration of the rim of the upper housing member or the lower housing member, a second zipper tape and a first zipper tape.
	Lai further teaches a luggage body (10) wherein the upper housing member (14) and the lower housing 20member (12) connected an annular shell body (20) by a zipper (21) or an aluminum alloy strip, the said annular extension shell (20) comprising an annular shell body fitting the configuration of the rim of the upper housing member (15) or the lower housing member (13), a second zipper tape (21) and a first zipper tape (21), (wherein zipper (21) comprises two zipper tapes.). (Figs. 4-6; [0019]-[0022])
	


Allowable Subject Matter
Claims 2-3, and 5 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, along with the drawing objections set forth in this Office action.
	
	Regarding Claim 2, The prior art of record does not teach the first buckle member and said second buckle member being two opposite zigzags, said first buckle member comprising a 

	Regarding Claim 3, The prior art of record does not teach a hinge axle made of metal and mounted in between said two hinge plates, each said hinge plate comprising an axle housing, an axle hole defined in said axle housing, at least one plug hole located on a top side of said axle housing and at least one engagement block located on one lateral side of said axle housing, said 10hinge axle having two opposite ends thereof respectively inserted into said axle holes of said axle housings of said two hinge plates to pivotally connect said two hinge plates together for enabling said at least one plug rod of one said hinge plate to be plugged into said at least one plug hole of the other said hinge plate and also for enabling said at least one engagement block of one said hinge 15plate to be engaged into said at least one engagement hole of the other said hinge plate.

	Regarding Claim 5, The prior art of record does not teach a cover plate covering said two L-shaped flexible connection plates at a top side, a cushion plate attached to 30said two L-shaped flexible connection plates at an opposing bottom side, two tracks of the said inner side of said two connection plates corresponding to a track of the said cover plate, a screw bolt vertically downwardly inserted through said cover plate and said cushion plate, and a wing nut threaded onto said screw bolt and abutted against a bottom side of said cushion plate opposite 13to said cover plate to secure said cover plate, or said cover plate defining therein a U-shaped open 

Claim 6 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, along with the drawing objections set forth in this Office action.

	Regarding Claim 6, The prior art of record does not teach a cover plate of the detachable hinge further having a transverse open chamber perpendicularly communicated with the 10longitudinally extended U-shaped open chamber suitable for use in a luggage housing that is mounted with an extension shell, the said connection plate comprising two plates, an open chamber formed after the two plates assembled in order letting the said double open end zipper passed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Wang (US 20170251771 A1), teaches a double open end zipper for both end positioning-based luggage and its method of fabrication.
Davis (US 9986846 B1), teaches a double open end zipper with the boxes and pins aligned individual zipper strips.
Goodale (US 5628093 A), teaches a double open end zipper with the boxes and pins aligned individual zipper strips.
Selvi (US 20060011437 A1), teaches an expandable suitcase that incorporates a extension member and second zipper members.
Meersschaert (US 20150040622 A1), teaches a multiple lock system for a luggage case.
Chiang (US 20180263347 A1), teaches extensible luggage.
Ponti (US 20180332940 A1), teaches a luggage article with a customs lock.
Lee (US 20190373997 A1), teaches a luggage article with a customs lock.
Tonelli (US 20060026795 A1), teaches an interlocking hinge for luggage.
Alfredsson et al. (US 9834966 B2), teaches a dissasemblable hinge assembly.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R CAUDILL whose telephone number is (303)297-4349.  The examiner can normally be reached on Monday-Friday 8:30-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JUSTIN CAUDILL/Examiner, Art Unit 3733                                

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733